DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation – 35 U.S.C. § 112 (f)
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a pattern dimension adjustment module, a pattern position adjustment module, a layout image dimension adjustment module, claims 14-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-3, 6, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borders et al (US Pub: 2013/0155069).
Regarding claim 1, Borders et al teaches: A layout image adjustment method, used to adjust a layout image comprising a plurality of patterns therein according to an effective region dimension of an effective region, comprising: adjusting pattern dimensions of the patterns in the layout image according to the effective region dimension; adjusting pattern positions of the patterns according to the effective region dimension [figs. 11 and 12]; adjusting at least one pattern position of overlapped patterns to make the overlapped patterns non-overlapped if there are the overlapped patterns after the pattern positions are adjusted according to the effective region dimension; and adjusting a layout image dimension of the layout image according to the effective region dimension if there is at least one pattern exceeds the effective region after the at least one pattern position of the overlapped patterns is adjusted [p0016, p0070, p0014-p0016 (Adding place holders, switching image pattern position, or changing image pattern size would cause overlapping effect.  The system automatically adjusts image pattern positions and image pattern dimensions based on overall effective region dimension in order to fit all the image patterns within the effective region dimension as well as avoiding pattern overlapping)].

Regarding claim 2, Borders et al further teaches: The layout image adjustment method of claim1, wherein the adjusted pattern dimension is not less than a minimum pattern dimension [p0159], a transformation curve between the effective region dimension and the pattern dimension is a linear curve, a step curve or an arbitrary monotonically increasing function curve, a transformation curve between the effective region dimension and the pattern position is a linear curve or an arbitrary monotonically increasing function curve, and a transformation curve between the effective region dimension and the layout image dimension is a linear curve or an arbitrary monotonically increasing function curve [p0111].

Regarding claim 3, Borders et al further teaches: The layout image adjustment method of claim 1. wherein the effective region dimension comprises a width and/or a length of the effective region, the pattern position comprises a vertical distance and/or a horizontal distance of the pattern is respect to a reference point, and the layout image dimension comprises a width and/or a length of the layout image [p0076, p0083-p0088, p0102, p0155].

Regarding claim 6, Borders et al further teaches: The layout image adjustment method of claim 1, wherein the pattern comprises auxiliary information [p0070, p0071].

Claim 14 has been analyzed and rejected with regard to claim 8 and in accordance with Borders et al’s further teaching on: a layout image adjustment device [p0183, p0184].

Regarding claim 15, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 15 has been analyzed and rejected with regard to claim 2.

Regarding claim 16, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 16 has been analyzed and rejected with regard to claim 3.

Regarding claim 19, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 19 has been analyzed and rejected with regard to claim 6.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 4, 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al (US Pub: 2013/0155069) and in further view of Kobayashi (US Pub: 2015/0277729).
Regarding claim 4, Borders et al does not show one overlapped pattern is fixed whereas another is moved.  In the same field of endeavor, Kobayashi teaches: The layout image adjustment method of claim 1. wherein when adjusting the at least one pattern position of the overlapped patterns, one of the overlapped patterns is fixed and another one of the overlapped patterns is moved to make the overlapped patterns non-overlapped [figs. 11 and 12, p0123, p0124].  Therefore, given Kobayashi’s prescription on moving an overlapped pattern from another, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to implement Kobayashi’s technique to move an overlapping pattern from another in order to reposition all the patterns in non-overlapping manner for layout purpose. 

Regarding claim 5, the rationale applied to the rejection of claim 4 has been incorporated herein.  Kobayashi further teaches: The layout image adjustment method of claim 4. wherein the top and/or left one of the 20overlapped patterns is fixed, and the other one of the overlapped patterns is moved down and/or right [figs. 11 and 12, p0123, p0124].

Regarding claim 17, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 17 has been analyzed and rejected with regard to claim 4.

Regarding claim 18, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 18 has been analyzed and rejected with regard to claim 5.


7.	Claims 7-11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al (US Pub: 2013/0155069) and in further view of Yamada (JP Pub: 6802502 B2).
Regarding claim 7, Borders et al does not specify table number or capacity.  In the same field of endeavor, Yamada teaches: The layout image adjustment method of claim 6, wherein the auxiliary information comprises a table number, a maximum capacity and a minimum booking number of people [page 4: p01, p02, page 7: p02; page 10: p06].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to include auxiliary information such as table number and capacity for managing pattern layout.

Claim 8 has been analyzed and rejected with regard to claim 1.  Borders et al does not specify multiple devices such as server and terminal device.  In the same field of endeavor, Yamada teaches: A platform system, comprising: a platform server or a cloud computing service apparatus; at least one customer terminal device, communicatively connected to the platform server or the cloud computing service apparatus; and at least one proprietor terminal device, communicatively connected to the platform server or the cloud computing service apparatus, and the platform server or the cloud computing service apparatus obtains a layout image comprising a plurality of patterns via the proprietor terminal device; wherein at least one of the platform server or the cloud computing service apparatus, the customer terminal device or the proprietor terminal device is used to [page 3: p01, page 4: p04, page 12: p01].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to include multiple devices for data such as pattern/layout communication purpose.

Regarding claim 9, the rationale applied to the rejection of claim 8 has been incorporated herein.  Yamada further teaches: The platform system of claim 8, wherein the platform system is a platform system which allows the restaurant proprietor to provide a restaurant space layout image to customers for booking, a platform system which allows an interior designer to provide an interior design layout image to a householder for referring, a platform system which allows an exhibition layout staff to provide 21an exhibition layout image to an exhibition holder for referring or a platform system which allows a wedding consultant to provide a wedding banquet layout image to a wedding couple for referring [page 2: p07-p09 (Intended use would not be considered as patentable subject matter.)].

Regarding claim 10, the rationale applied to the rejection of claim 8 has been incorporated herein.  Claim 10 has been analyzed and rejected with regard to claim 2.

Regarding claim 11, the rationale applied to the rejection of claim 8 has been incorporated herein.  Claim 11 has been analyzed and rejected with regard to claim 3.

Regarding claim 13, the rationale applied to the rejection of claim 8 has been incorporated herein.  Claim 13 has been analyzed and rejected with regard to claim 7.
Regarding claim 20, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 20 has been analyzed and rejected with regard to claim 7.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Borders et al (US Pub: 2013/0155069) and Yamada (JP Pub: 6802502 B2); and in further view of Kobayashi (US Pub: 2015/0277729).
Regarding claim 12, the rationale applied to the rejection of claim 8 has been incorporated herein.  Claim 12 has been analyzed and rejected with regard to claim 5.

Contact
9.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674